Judgment of the Supreme Court, Queens County, rendered May 8, 1970 on resentenee, affirmed. The resentencing of defendant, allowed pursuant to People v. Montgomery (24 N Y 2d 130) in order to afford defendant an opportunity to appeal from the original judgment, did not constitute double punishment for the same crime violating defendant’s constitutional privilege against twice being placed in jeopardy for the same offense. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.